Citation Nr: 0819065	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to March 
1950 and from October 1950 to May 1971.  He served in the 
Republic of Vietnam from July 1969 to July 1970.  He died in 
March 1997.  The appellant is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2007, the appellant testified during 
a hearing before the undersigned held at the San Diego, 
California RO.  A transcript of the proceeding is of record.  

In December 2007, the Board obtained a clarifying independent 
expert medical opinion from a physician at Case Western 
Reserve University School of Medicine.  The appellant and her 
appointed representative were provided a copy of that 
opinion.  

FINDINGS OF FACT

1.  The veteran's death was due to pancreatic cancer.  

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.  

3.  Pancreatic cancer was not present in service, was not 
manifest until many years following discharge from service, 
and is not etiologically related to service, including any 
exposure to herbicide agents during service.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or as 
the result of active service, nor may it be presumed to have 
been service incurred.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim and that the requirements of the VCAA have been 
satisfied. 

In the present case, in a May 2004 letter, prior to the 
initial adjudication of the claim, the RO advised the 
appellant of the types of evidence that she needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  Specifically, she 
was advised what the evidence must show to support the claim 
for service connection for the cause of the veteran's death.  
She was advised to identify any evidence in support of the 
claim.  In addition, she was informed of the responsibility 
to identify, or to submit evidence directly to VA.  She was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the appellant provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  

Finally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Here, 
at the time of the veteran's death, service-connection was 
not in effect for any disabilities, nor does the record 
reveal any pending claim(s) for service connection.  Hence, 
Hupp elements (1) and (2) are not applicable to her claim.  
The RO's May 2004 letter satisfied Hupp element (3) as it 
explained the information or evidence necessary to 
substantiate a claim for service connection for cause of 
death for a disability not yet service-connected.  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service treatment records and 
terminal hospitalization records are associated with the 
claims file.  The appellant was provided an opportunity to 
set forth her contentions during the hearing before a 
Veterans Law Judge.  She has submitted a private medical 
opinion addressing her contentions on appeal.  In addition, 
as noted, the Board obtained an independent medical opinion 
from a physician at Case Western Reserve University School of 
Medicine.  The appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Background and Analysis

In statements and testimony, the appellant asserts that the 
veteran developed fatal pancreatic cancer as a result of 
exposure to herbicide agents used in Vietnam; or, 
alternatively, that exposure to herbicide agents caused a 
weakened immune system that made him susceptible to 
pancreatic cancer and less able to fight its effects.  

The veteran died in March 1997.  The death certificate lists 
the immediate cause of death as pancreatic cancer.  It lists 
the time interval between onset and death as "10 months."  
The veteran was not service-connected for any disability 
during his lifetime.  

His service treatment records document treatment for various 
ailments, including a shrapnel wound to the left chest and 
face, malaria, hiccups, lymphadenitis, and high frequency 
hearing loss.  The service treatment records do not show 
treatment for pancreatitis or pancreatic cancer.  

In early February 1996, an endoscopic examination revealed a 
pancreatic mass, causing pancreatic ductile dilation and 
common bile duct stricture.  In late February 1996, he 
underwent an exploratory laparotomy, multiple biopsies, and 
subtotal cholectystectomy drainage.  The surgery revealed 
obstructive jaundice secondary to distal bile duct stricture, 
a probably neoplasm, and gangrenous cholecystitis.   

In May 1996, he underwent a second exploratory laparotomy.  
The admission diagnosis was probable pancreatic carcinoma.  
The surgical findings included locally, regionally 
metastatic, surgically unresectable stage III pancreatic 
carcinoma.  

The veteran underwent chemotherapy and radiation therapy in 
June and July 1996.  He was hospitalized in July 1996 with a 
principle diagnosis of cholangitits and pseudomonas 
bacteriemia.  As part of the treatment, he underwent a bilary 
stent replacement.  

In March 1997, the veteran died at his residence.  No autopsy 
was performed.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death. For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  The list of 
diseases presumed by law as being linked to Agent Orange and 
other herbicides used in Vietnam, however, does not include 
pancreatic cancer.  38 C.F.R. §3.309(e).  

Upon review of all the evidence of record, the Board finds 
that the criteria for service connection for the cause of the 
veteran's death are not met.  First, the preponderance of the 
evidence is against the claim that the veteran's fatal 
pancreatic cancer was caused or influenced by his exposure to 
herbicide agents in Vietnam.  

The record confirms that the veteran served in Vietnam and, 
absent any affirmative evidence to the contrary, his exposure 
to herbicide agents, including Agent Orange, is presumed.  
Pancreatic cancer is not, however, a disease associated with 
exposure to herbicide agents.  (Indeed, the Secretary of the 
Department of Veterans Affairs, based on a March 2005 report 
by the National Academy of Sciences (NAS), has determined, 
following a comprehensive review and evaluation of the 
available literature which NAS conducted in conjunction with 
the report, that there is no positive association between 
exposure to herbicides and pancreatic cancer.  See 72 Fed. 
Reg. 32,395-407 (June 12, 2007)).

Further, the availability of presumptive service connection 
for some conditions based on Agent Orange exposure, does not 
preclude service connection for other unlisted conditions.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Thus, the Board has considered the September 2004 letter from 
S.G.V., M.D. indicating that Agent Orange "could have been 
the cause of his pancreatic cancer or ultimately weakened his 
immune system and led to the development of it."  In support 
of his opinion, Dr. S.G.V. notes that VA has found an 
association between Agent Orange exposure and immune system 
disorders.  While this opinion is favorable to the 
appellant's claim, the Board affords this opinion less 
probative weight than other medical opinions of record.  

First, a VA physician in January 2005 reviewed Dr. S.G.V.'s 
opinion and further reviewed studies on immune status changes 
as a precursor to the development of pancreatic cancer.  The 
physician found no studies that suggested immune status 
changes as a precursor to the development of pancreatic 
cancer.  

Similarly, when the veteran's claims file was reviewed by the 
Associate Chief, Division of Gastroenterology at Case Western 
Reserve University in December 2007, he also opined that 
there was no association between the veteran's exposure to 
Agent Orange and the subsequent development of pancreatic 
cancer.  Specific to the veteran's case, he found no evidence 
showing that the veteran had immune suppression or weakness 
prior to the onset of pancreatic cancer.  

Moreover, Dr. S.G.V.'s opinion that Agent Orange exposure 
"could" have been the cause of pancreatic cancer or 
weakened immune system makes the opinion of the examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative). As such, the physician's 
opinion is of limited probative weight.

To the contrary, the Board finds that the more definitive and 
thorough opinions expressed by the VA examiner in January 
2005 and the independent medical expert in December 2007 to 
be persuasive and of greater probative value.  The examiner 
in December 2007, for example, offered a thorough and 
reasoned analysis, that included both a review of the 
veteran's claims file, consideration of the appellant's lay 
testimony, and consideration of the medical literature 
addressing the development and etiology of pancreatic cancer.  
He noted that pancreatic cancer is aggressive and insidious 
in nature, that small tumors quickly develop over time, and 
that the median survival for all stages of pancreatic cancer 
was less than 3-5 months.  He also convincingly noted that 
symptoms of pancreatic cancer typically only arise one month 
to two years prior to diagnosis.  As to the appellant's 
testimony that the veteran had nausea five years after 
discharge, the examiner opined that this complaint was 
unlikely related to the subsequent diagnosis of pancreatic 
cancer.  

Accordingly, for these reasons, the claim for service 
connection for cause of death as due to exposure to 
herbicides is not warranted.  

The Board has also considered whether pancreatic cancer was 
incurred or aggravated by active duty service or is otherwise 
related to such service.  (The availability of presumptive 
service connection for a disability based on exposure to 
herbicides, however, does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).  

In this respect, however, the veteran's service treatment 
records do not show complaints or treatment for pancreatic 
symptoms or pancreatic cancer.  Nor is there evidence showing 
continuity of pancreatic cancer symptoms following discharge 
from service.  In addition, the Board finds persuasive the 
independent medical examiner's reasoning and conclusion that 
pancreatic cancer had its likely onset 6 to 12 months prior 
to diagnosis, and was not likely incurred during a period of 
active duty service.  Similarly, while malignant tumors, 
which would include pancreatic cancer, are chronic diseases 
which may be presumed service-connected if manifested within 
one year following the veteran's discharge from active duty, 
here, however, the pancreatic cancer did not manifest until 
at least 20 years after service.  Accordingly, presumptive 
service connection for such disability as a chronic disease 
under 38 U.S.C.A. § 1112 likewise is not warranted.  

While the appellant may posit that exposure to herbicides in 
service caused pancreatic cancer and ultimately brought about 
the veteran's death, she is not shown to have the requisite 
competence to render such an opinion to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992).  Similarly, the copy of another 
Board decision addressing the issue of service connection for 
the cause of the veteran's death is not dispositive in this 
case.  It is a well-established doctrine of veterans' law 
that decisions of the Board have no precedential value.  See 
38 C.F.R. § 20.1303 (2007); see also Lynch v. Gober, 11 Vet. 
App. 22, 27 (1997).  Because different medical and other 
evidence in the case of another veteran may have resulted in 
the grant of service connection, the prior Board decision 
does not compel the conclusion that the facts in this case 
call for the grant of service connection for the cause of the 
veteran's death.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit-of-the-doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


